93 F.3d 986
320 U.S.App.D.C. 323
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Maurice Wilson IGUADE, Appellant.
Nos. 95-3013, 95-3047.
United States Court of Appeals, District of Columbia Circuit.
Aug. 7, 1996.

Before:  SILBERMAN, GINSBURG, and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED and ADJUDGED that appellant's conviction be affirmed.  Upon consideration of all the "facts and circumstances,"  United States v. Carey, 470 F.2d 469 (D.C.Cir.1972), of this case, the evidence presented at trial was clearly sufficient to support that conviction.  Viewed in the light most favorable to the government, that evidence demonstrated appellant did not have "legitimate access" to the documents on which his fingerprints were found.   United States v. Stevenson, 380 F.2d 590 (D.C.Cir.), cert. denied, 389 U.S. 962 (1967).  The documents were, therefore, "probably touched during the commission of the crime."   United States v. Jones, 433 F.2d 1107, 1108 n. 10 (D.C.Cir.1970) (citing  Borum v. United States, 380 F.2d 595 (D.C.Cir.1967)).  Moreover, the government presented ample circumstantial evidence against appellant:  appellant had worked at the bank, and was familiar with its layout and procedures, as well as with Dr. Davidson's account.  In addition, appellant continued to visit the bank.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.